Lawton and Davis, JJ. (dissenting in part).
We respectfully dissent in part and would affirm the judgment and deny plaintiffs motion for partial summary judgment.
Plaintiff was employed as a window cleaner by James D. Shine, doing business as Eastern Janitorial and Window Cleaning Services. On May 17, 1986, plaintiff was removing storm windows and washing what he described to be the "house” windows at a three-story building owned by defendant when he fell from a ladder and was seriously injured. The ladder had been placed on a canopy that ran along the top of the first floor windows with the upper part of the ladder flush against the building between the windows. A fellow employee held the bottom of the ladder in place. To carry out his work, plaintiff was required to remove the storm windows, wash the building windows and "put the storm windows away for the season”. Plaintiff had removed three storm windows and was "unscrewing the butterfly hooks” in order to remove the fourth storm window, when his weight caused the top of the ladder to move away from the building. Plaintiff fell onto the canopy and then onto the street below. He commenced this action alleging violations of Labor Law §§202 and 240 (1). Thereafter, plaintiff moved for partial summary judgment on the issue of liability on his Labor Law § 240 (1) cause of action. Supreme Court denied his motion. The court concluded that Labor Law § 240 (1) was inapplicable. We would affirm. We agree with Supreme Court that Labor Law § 240 (1) was not intended to apply to routine maintenance activities similar to the work engaged in by plaintiff (see, Manente v Ropost, Inc., 136 AD2d 681, 682). Further, in our view, Labor Law § 240 (1) does not apply here because plaintiff was not engaged in "the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure” at the time of his fall. Plaintiffs removal of storm windows in preparing to wash the "house” windows did not constitute the alteration of the building within the meaning of Labor Law § 240 (1). Alteration is defined as: "[v]ariation; changing; making different. A change of a thing from one form or state to another; making a thing different from what is was without destroying its identity” (Black’s Law Dictionary 77 [6th ed 1990]). To accept plaintiff’s expansive interpretation of Labor Law § 240 *594(1) as encompassing the work that he was performing, would render the statutory protection afforded by Labor Law § 202 meaningless (see, Staples v Town of Amherst, 146 AD2d 292, 301). (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J. — Negligence.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.